Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Figures 1 and 2 should both be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the holder body slidably coupled to a cup holder mounting portion in the vehicle of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
At [0011], lines 2 and 3, “body 5” both instances should be “body”
At [0012], line 3, “arepivotally” should be “are pivotally” and at line 5, “springis” should be “spring is”.  
At [0062], line 9, “140each” should be “140 each”.
At [0063], line 3, “disposedperpendicularly” should be “disposed perpendicularly”.
At [0082], line 1, “Thestopper” should be “The stopper”. 
Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities:

In claim 3, line 2, “whereinthe” should be “wherein the”. IN line 3, “positionis” should be “position is”. On line 5, “whereinthe” should be “wherein the” and “memberincludes” should be “member includes”. On line 6, “memberandthe” should be “member and the”. 
In claim 5, line 1, “whereinanelastic” should be “wherein an elastic”.
In claim 7, line 1, “whereinanelastic” should be “wherein an elastic”.
In claim 8, line 2 and line 3, “whereinthe” (both instances) should be “wherein the”. On line 4 and line 5, “ofhte” should be “of the” (both instances). 
In claim 9, line 2 and line 4, “whereinthe” (both instances) should be “wherein the”. On line 5 and line 6, “ofhte” should be “of the” (both instances). 
In claim 10, line 2, “whereina” should be “wherein a” and on line 3, “whereinwhen” should be “wherein when”. 
In claim 12, line 2, line 3, and line 4, “whereinthe” (all instances) should be “wherein the”. On line 2 and line 4, “ofhte” should be “of the” (both instances). 
In claim 14, “respectivelyso” should be “respectively so”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 9, recites the locking member is designed to unlock the link “in linkage” which is unclear as to what applicant intends to recite with the “in linkage” phrase. 
Claim 14 recites, on line 2, that the holder body has “corresponding configurations” which is unclear, vague, and indefinite and to what applicant is attempting to positively recite with this phrase. It is unclear what “configurations” are considered “corresponding configurations” and how one would determine infringement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwasnik et al. in view of the well known prior art. 
For claim 1, Kwasnik et al. disclose a cup holder for a vehicle, the cup holder comprising: 
a holder body (40) rotatably coupled to a cup holder mounting portion in the vehicle; 
a finger (120,120’) elastically and pivotably mounted to the holder body, and configured to press and support a side surface of a cup inserted into the cup holder with the holder body; 
a support (150) connected to the holder body by a link (152, 154, 154’) so that the support is vertically movable in accordance with pivotal movement of the link, the support being configured to support a bottom portion of the cup; and 
a locking member (90) disposed between the finger and the link, to lock the link, for prevention of pivotal movement of the link, or to unlock the link in linkage with pivotal operation of the finger.  
Kwasnik et al. lack the holder body slidably coupled in the vehicle. The examiner takes official notice that this feature is well known from the prior art. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 
It would have been obvious to one of ordinary skill in the art to have provided the holder body of Kwasnik et al. slidably coupled to the vehicle as taught by the well known prior art as an obvious expedient in order to accomplish the same predictable result of moving the cup holder between stored and operational positions. 

For claim 14, the finger, the support, the locking member, and the holder body have corresponding configurations of a slidable insertion type cup holder, respectively so that the finger, the support, the locking member, and the holder body are inserted into an interior of the armrest end portion of the seat through sliding movement thereof, or are withdrawn forwards from the armrest end portion through sliding movement thereof.

Allowable Subject Matter
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616